Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 15 and 24 have been amended.
	Claims 1-14 and 22 have been cancelled.
	Claims 16-21 and 23 have been previously presented.
	Claims 15-21 and 23-24 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-21 and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 15-21 and 23-24, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 15-21 and 23-24 are directed towards a system (i.e., machine). Thus, each of the claims falls within one of the four statutory categories. 	
	However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claim 15 recites a judicial exception illustrated by:
	assign a plurality of jobs associated with an event to a plurality of users in a hierarchal organizational structure associated with the event and 
	store each job assignment associated with a user of the plurality of users, wherein the plurality of users comprises a plurality of a plurality of staff users, 
	send a communication of the job assignment to each user of the plurality of users, 
	record a job completion status for each of the plurality of jobs, and
	update the job completion status based on job completion input received from a corresponding user, 
	send real-time communications of event management information during the event to users and 
	store the communications, and, 
	send reminder notices to one or more users, of the plurality of users, concerning one or more jobs, of the plurality of jobs, to be completed associated with the event; and, send an equipment assignment communication of an equipment assignment of an equipment to a user, of the plurality of users, for the eventU.S. Application No: 14/250,377 and 
	store the equipment assignment associated with each user of the plurality of users, and 
	track a location of the equipment for the event by receiving location information of the equipment from the user and storing the location information associated with the equipment; and, 
	record a medical check-in time and a medical check-out time associated with an event participant associated with the event, 
	receive and store medical information about an event participant under medical care at the event, 
	send a notice communication to a predefined contact of a location and a status of th
	receive notice of an emergency condition at the event from a staff user, 
of the plurality of staff users, during the event, and, 
	send an communication to one or more staff users of the event of an emergency condition during the event.  
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but See October 2019 Update: Subject Matter Eligibility. Merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017). 
	Certain Methods of Organizing Human Activity 
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The instant claims comprise an abstract idea as related to similar to managing personal behavior or relationships or interactions between people in that they are directed to functions associated with social activities (i.e., events) and following rules or instructions. The Examiner asserts claim 15 essentially comprises a plurality of limitations associated with managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
the limitations illustrating an abstract idea (noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions, where the limitations are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating the abstract idea (i.e., assign a plurality of jobs associated with an event to a plurality of users in a hierarchal organizational structure associated with the event and store each job assignment associated with a user of the plurality of users, wherein the plurality of users comprises a plurality of a plurality of staff users, send a communication of the job assignment to each user of the plurality of users, record a job completion status for each of the plurality of jobs, and update the job completion status based on job completion input received from a corresponding user, send real-time communications of event management information during the event to users and store the communications, and, send reminder notices to one or more users, of the plurality of users, concerning one or more jobs, of the plurality of jobs, to be completed associated with the event; and, send an equipment assignment communication of an equipment assignment of an equipment to a user, of the plurality of users, for the eventU.S. Application No: 14/250,377 and store the equipment assignment associated with each user of the plurality of users, and track a location of the equipment for the event by receiving location information of the equipment from the user and storing the location information associated with the equipment; and, record a medical check-in time and a medical check-out time associated with an event participant associated with the event, receive and store medical information about an event participant under medical care at the event, send a notice communication to a predefined contact of a location and a status of the event participant under medical care at the event; and, receive notice of an emergency condition at the event from a staff user, of the plurality of staff users, during the event, and, send an communication to one or more staff users of the event of an emergency condition during the event). As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  	As such, the claims are directed to an abstract idea comprising Certain Methods of Organizing Human Activity and Mental Processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
	Eligibility Step 2A, Prong Two
	Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a real-time event management computer system comprising a server module comprising a database [for storing data], a resource management module, an inventory module, a medical patient tracking module, an emergency alert module, electronic communications (i.e., send/store electronic communications, send an equipment assignment electronic communication of an equipment assignment of an equipment, send a notice electronic communication, receive electronic notice of an emergency condition, and send an electronic notice of an emergency condition), electronic reminder notices (i.e., send electronic reminder notices), and recording and The system of the present invention shall be comprised of a server module and a mobile module. The server module of the present invention may be a web based application that provides for the hierarchal structuring of the event management; the collection, correlation and storage of information relating to participants, users and events; and the communication of all relevant information to participants, users and any specific recipients in real time. The mobile module may be any mobile device capable of communicating with the server/central database,” (0012), and describes the claimed invention as comprising software modules running in a distributed computing environment, such as a local area network or the internet (0013), which illustrates that the abstract idea is a computer-implemented abstract idea performed by a common computer and components performing generic functions. This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using generic computing components as tools to implement the abstract idea. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). With respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and processing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to manage certain methods of organizing human activity and mental processes) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.

	As such, the additional elements of claim 15 do not add anything significant to the abstract idea. The claim as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claim is not patent eligible.
	Claims 16 merely further embellish the abstract idea as related to storing data by describing the data stored. The claims do not add anything significant to the abstract idea.
	Claims 17, 20, 21, 23 merely further embellish the abstract idea as related to transmitting and receiving data. The claims do not add anything significant to the abstract idea.
Claims 18 merely further embellish the abstract idea as related to receiving data and storing data by describing the information received and stored. The claims do not add anything significant to the abstract idea.
	Claims 19 and 24 merely further embellish the abstract idea as related to receiving data, storing data, and transmitting data by describing the data. The claims do not add anything significant to the abstract idea.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  
	Therefore, claims 15-21 and 23-24 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chung, U.S. Patent Application Publication 20140205155 in view of EventScotland, Events Management – a practical guide – A reference for event planning and production in Scotland, 2006 (hereinafter EventScotland).
	Regarding claim 15, 
	Chung — which is directed to event management — discloses:
	A real-time event management computer system, comprising: a server module comprising a database, a resource management module, an inventory module, 
a medical patient tracking module, and an emergency alert module; 
	[a server relational database, database software, server software, and internet software to facilitate communication between various users and system computers (0200, Fig. 1, Fig. 2); Preferably the application software includes one or more operational modules that provide functionality and one or more situation modules events (e.g., as templates, look-up tables, and/or shells) and/or are programmable for particular situations and/or events, or are a combination thereof (0079; see also 0080, 0164-0167, 0169, 0172, 0173, 0177); an event may include an emergency and/or disaster event...wherein sites, buildings, facilities, damage conditions, supplies, personnel, persons located, persons evacuated, persons injured and/or killed, medical and security resources, and the locations thereof, are desired to be registered, monitored, tracked and managed... an event may include a large crowd event...wherein visitors, pilgrims, groups thereof, persons arriving and departing, sites, included events, supplies, personnel, medical and security resources, and the locations thereof, are desired to be registered, monitored, tracked and managed (0003)]
	the resource management module is configured to assign a plurality of jobs 
associated with an event to a plurality of users 
	[Generated reports include tasks and/or actions to be taken and are communicated to electronic devices as notifications to, e.g., personnel in the field, to initiate a suitable response thereto (0136); electronic devices may use applications software for the coordination of tasks (0069, 0130); automatically pushing data relating to necessary or desired action to personnel and or agencies responsible for the implementation and/or management of such activities. Such pushed data is preferably automatically communicated to the electronic devices 30 of the responsible personnel for their action and reporting of status and completion (0119; see also 0072, 0078, 0105, 0107)]
	in a hierarchal organizational structure associated with the event and 
	[An organizational structure may include vertical and horizontal organizational and communication connections, and may include a national agency, a state agency, and/or relevant local agencies (0074)]
	to store in the database each job assignment associated with a user of the plurality of users, wherein the plurality of users comprises a plurality of a plurality of staff users, 
	[data relating to task status is accumulated and available in the relational database (0160); Web based and role based access 765 is preferably provided to authorized government and non-government personnel with user ID and password protection, preferably with different levels of access (0140); Thus, central, national, federal, state, regional, and/or local monitoring is provided, as well as access to data relating to plans, remedies and actions recommended and to be taken, status of plans, remedies and actions, and to reminders and other follow up messages pertaining to them selves and other personnel, thereby facilitating monitoring, accountability, and management of the event and/or occurrence involved (0140); End to end detailed tracking of all reported data and responses, including of documentation do results, also can improve performance and efficiency, and can reduce waste. And appropriate and relatively wide role-based access to database data, status and responses, with appropriate privacy and security controls, helps to mobilize resources quickly and efficiently and to allow widest appropriate participation 
	send an electronic communication of the job assignment to each user of the plurality of users, 
	[electronic devices may use applications software for the coordination of tasks (0069); Generated reports include tasks and/or actions to be taken and are communicated to electronic devices as notifications to, e.g., personnel in the field, to initiate a suitable response thereto (0136); automatically pushing data relating to necessary or desired action to personnel and or agencies responsible for the implementation and/or management of such activities. Such pushed data is preferably automatically communicated to the electronic devices 30 of the responsible personnel for their action and reporting of status and completion (0119); Updating of data and provision of resources and actions is automatically coordinated in real time, thereby to speed response and improve the delivery of resources and services while reducing waste. The fully automated generation and delivery of "push" notifications to all appropriate responsible personnel and/or entities, e.g., via SMS, MMS, e-mail and/or telephone, can improve response quality and shorten response time (0104)]
	record a job completion status in the database for each of the plurality of jobs in the database, and to update the job completion status
	[a complete listing of all actions and their respective status is displayable and may easily be separated according to status, e.g., open items (being and/or to be acted upon), items being acted upon, items completed, items partially completed and data relating to task status is accumulated and available in the relational database (0160; see also 0104, 0119); End to end detailed tracking of all reported data and responses, including of documentation do results, also can improve performance and efficiency, and can reduce waste (0104)]
	based on job completion input received from a corresponding user, 
	[pushed data is preferably automatically communicated to the electronic devices of the responsible personnel for their action and reporting of status and completion (0119)]
	send real-time electronic communications of event management information during the event to users 
	[visitors, pilgrims, groups thereof, persons arriving and departing, sites, included events, supplies, personnel, medical and security resources, and the locations thereof, are desired to be registered, monitored, tracked and managed (0003); Updating of data and provision of resources and actions is automatically coordinated in real time, thereby to speed response and improve the delivery of resources and services while reducing waste. The fully automated generation and delivery of "push" notifications to all appropriate responsible personnel and/or entities, e.g., via SMS, MMS, e-mail and/or telephone, can improve response quality and shorten response time (0104; see also 0069, 0119, 0130, 0136)]
	and to store the electronic communications in the database, and, 
	[data associated with tasks, including the provision of supplies, equipment, and inventories of supplies and equipment are accumulated and available in the relational databases (0160; see also 0140, 0173); End to end detailed tracking of all reported data and responses, including of documentation do results, also can improve performance and efficiency, and can reduce waste. And appropriate and relatively wide role-based access to database data, status and responses, with appropriate privacy and security controls, helps to mobilize resources quickly and efficiently and to allow widest appropriate participation by involved persons, entities and the public in supporting and participating in the assistance and relief efforts (0104)]
	send electronic reminder notices to one or more users, of the plurality of users, concerning one or more jobs, of the plurality of jobs, to be completed associated with the event; and, 
	[monitoring is provided, as well as access to data relating to plans, remedies and actions recommended and to be taken, status of plans, remedies and actions, and to reminders and other follow up messages pertaining to themselves and other personnel, thereby facilitating monitoring, accountability, and management of the event and/or occurrence involved (0140); any appropriate tasks, actions and/or supplies may be ordered and dispatched, and/or reminders and other follow up instructions may be sent (0176; see also 0104)]
	the inventory module is configured to send an equipment assignment electronic communication [of an equipment assignment of an equipment] to a user, of the plurality of users, for the event
	[visitors, pilgrims, groups thereof, persons arriving and departing, sites, included events, supplies, personnel, medical and security resources, and the locations thereof, are desired to be registered, monitored, tracked and managed (0003); generate tasks and actions via the dispatching of personnel, supplies, and/or equipment and communicate such tasks and actions to the appropriate personnel (0182; see also 0109, 0135); any appropriate tasks, actions and/or supplies may be ordered and dispatched, and/or reminders and other follow up instructions may be sent via SMS, MMS, e-mail and/or telephone…Updating of data and provision of resources and actions is automatically coordinated in real time, thereby to speed response and improve the delivery of resources and services while reducing waste (0176; see also 0104, 0136, 0159, 0162, 0173); the provision of equipment may be documented and preferably includes utilizing the electronic device to capture geo-tagging data of persons receiving equipment and other data useful for updating previously captured data relating to the person(s) involved. Such updating is communicated to such personnel via electronic devices or other means (0162; see also 0173)]
	[send an equipment assignment electronic communication of] an equipment assignment [of an equipment to a user, of the plurality of users, for the event]U.S. Application No: 14/250,377
	[assigning and/or delivering electronic devices to regional and local facilities and deploying personnel with the electronic devices (0122); the provision of equipment may be documented and preferably includes utilizing the electronic device to capture geo-tagging data of persons receiving equipment and other data useful for updating previously captured data relating to the person(s) involved. Such updating is communicated to such personnel via electronic devices or other means (0162; see also 0173; see also 0088, 0104, 0109, 0176)] 
	As such, regarding, “the inventory module is configured to send an equipment assignment electronic communication of an equipment assignment of an equipment to a user, of the plurality of users, for the event,” as disclosed by Chung, a task associated with an event may be for a user to dispatch equipment, such as by assigning electronic devices to appropriate personnel. The system may generate a task for a user to dispatch equipment, such as electronic devices, to appropriate personnel, and automatically generate “push” notifications comprising the task, reminders, or other instructions via email or SMS to a user tasked with assigning equipment to others. Each electronic device assigned to a user may have a unique identifier. When a user tasked with provisioning equipment, such as an electronic device, provides the electronic device to another user (i.e., assigns the electronic device to another user), the data associated with the task status and the unique identifier of the electronic device assigned to the user is updated and automatically coordinated in real-time to facilitate communication regarding the provision of supplies and/or equipment and improve the delivery of resources and services while reducing waste.  
	and to store the equipment assignment associated with each user of the plurality of users in the database, and 
	[electronic devices may be recorded in an asset management database that may be interconnected with registration and management system and the databases thereof, thereby to advance efficiency, security, monitoring and/or accountability in operation (0122; see also 0104, 0109, 0160, 0173)]
	track a location of the equipment for the event by receiving location information of the equipment from the user and storing the location information associated with the equipment in the database; and, 
	[End to end detailed tracking of all reported data and responses, including of documentation do results, also can improve performance and efficiency, and can reduce waste (0104); In a property management application and/or a supply chain management application, RFID devices may be applied to items of property and may include sensors for monitoring those items, e.g., environmental conditions, GPS location, and the like (0214); a mixed system of barcode and RFID identification may be employed (0216); using a GPS receiver associated with a smart phone to determine location information (0093); geo-tracking of the locations of personnel, electronic devices, and equipment (0176); All data captured, all images and all related location data, including associated GPS geo-tagging and date-time stamps, is uploaded to a central facility for storing in the one or more relational databases (0182)]
	receive and store in the database medical information about an event participant under medical care at the event, 
	[supplies, personnel, persons located, persons evacuated, persons injured and/or killed, medical and security resources, and the locations thereof, are desired to be registered, monitored, tracked and managed...an event may include a large crowd event (0003); create and maintain an official database of persons served and/or considered victims (0138); data includes medical issues such as triage processes, austere and other medical care… patient reception and processing, assessment of health and/or medical needs (0120); The functional modules utilize the data in the situation modules, e.g., databases, to monitor data entered into the relational database in relation to particular persons (0080); all data captured and for storing in the one or more relational databases (0182; see also 0068, 0114, 0118)]
	send a notice electronic communication to a predefined contact of a location and a status of the event participant under medical care at the event; and, 
	[As reports of lost or separated persons are made, e.g., via a kiosk or smart device, data therefor is automatically communicated to the central computer database which then monitors locations of RFID devices RB as reported by RFID readers RBR to identify the person reported missing, and to generate follow up notifications, e.g., "push" notifications, to the smart phone for the lost person's family or group, thereby to quickly and efficiently assist in re-uniting individuals with their family or group members (0198; see also Fig. 13 example of electronic communication sent to a group member informing them of medical emergencies and communicating a person’s status as being lost and directing them to a location); Communication is provided to victims and/or participants directly or to their representatives and/or contact person both to communicate data to the system database and to communicate status information (0104; see also 0092 discussing capturing date and time information and identifying data of a patient associated with a particular event); alerts regarding present or dangerous conditions nearby or ahead, alerts regarding lost or separated group members and instructions as to where and when to find such person, safety checks, requests and/or reminders regarding the presence and/or absence of any group members and/or instructions regarding where and when to proceed or otherwise participate, and other messages that may be necessary or advisable in the situation (0192) [while the Examiner asserts a lost Cheng provides further disclosure as related to send a notice electronic communication to a predefined contact of a location and a status of the event participant under medical care at the event: [an event may include an emergency and/or disaster event...wherein sites, buildings, facilities, damage conditions, supplies, personnel, persons located, persons evacuated, persons injured and/or killed, medical and security resources, and the locations thereof, are desired to be registered, monitored, tracked and managed... an event may include a large crowd event...wherein visitors...supplies, personnel, medical and security resources, and the locations thereof, are desired to be registered, monitored, tracked and managed (0003); provide notifications of such follow up actions and/or follow up events to the personnel involved in responding to such particular persons, locations, situations and/or events, or to the particular persons involved, so that required and/or desired follow up can and does occur (0080); the web-based database automatically generates and communicates action-driven requests, alerts and instructions to operating and field personnel, and to victims, participants and clients, via any and/or all available communications paths to the electronic devices of the involved operating and field personnel, and to victims, participants and clients to aid in assisting and reporting of relevant status data (0082); instructions regarding where and when to proceed or otherwise participate, and other messages that may be necessary or advisable in the situation (0192)] Cheng describes registering, monitoring, tracking, and managing visitors injured at an event as well as personnel and medical resources. As described by Cheng, field personnel may be interpreted as medical resources involved in providing aid and i.e., a predefined contact involved in providing aid and assistance to injured persons at an event). An injured person may be registered, and electronic notification of the status and location of an injured person may be provided to the personnel involved in responding to an injured person at a particular location so that required and/or desired follow up can and does occur (i.e., send a notice electronic communication to a predefined contact of a location and a status of the event participant under medical care at the event).
	the emergency alert module is configured to receive electronic notice of an emergency condition at the event from a staff user, of the plurality of staff users, during the event, and, send an electronic communication to one or more staff users of the event of an emergency condition during the event.  
	[the web-based database automatically generates and communicates action-driven requests, alerts and instructions to operating and field personnel, and to victims, participants and clients, via any and/or all available communications paths to the electronic devices of the involved operating and field personnel, and to victims, participants and clients to aid in assisting and reporting of relevant status data (0082); Communication is provided to victims and/or participants directly or to their representatives and/or contact person both to communicate data to the system database and to communicate status information (0104; see also 0092 discussing capturing date and time information and identifying data of a patient associated with a particular event); alerts regarding present or dangerous conditions...alerts regarding lost or separated group members and instructions as to where and when to find such person...instructions regarding where and when to proceed or otherwise other messages that may be necessary or advisable in the situation (0192); real-time alerts of needs and/or situations or conditions that threaten health, life and/or property (0104); information may be released via one or more web servers to one or more public web sites where it is disclosed and available to the public, e.g., via the Internet, communication networks, wireless devices, and the like (0073)] As described by Cheng, personnel may use the system during an event, wherein the event may include an emergency, wherein sites, buildings, facilities, damage conditions, supplies, personnel, persons located, persons evacuated, persons injured and/or killed, medical and security resources, and the locations thereof, are desired to be registered, monitored, tracked and managed (0003). Additionally, the Examiner notes the Claim Interpretation and the disclosure of the specification and claims, as originally filed, discussed on page 11 of the Office Action dated 11/19/21, and on pgs. 48-49 of the Office Action dated 5/4/20, applies here, as well. An emergency condition at the event may comprise an injury to an event participant, such as the event participant requiring medical care. As such, the disclosure of prior art as related to the limitation of, “receive and store in the database medical information about an event participant under medical care at the event,” applies here, as well (i.e., a staff user may provide notice of an injury to an event participant during an event or medical treatment of an event participant, and the system may send an electronic communication to one or more staff users of the event of an emergency condition, including an injury to an event participant or medical treatment provided to an event participant, during the event).
	Regarding, the limitation of:
	the medical patient tracking module is configured to record in the database a medical check-in time and a medical check-out time associated with an event participant associated with the event, 
	Chung further discloses: 
	[registration of individual people, actions [providing medical treatment], and/or sites is performed by capturing an image and a geotagged location thereof using an electronic device, wherein the image may be date-time stamped (0179); All data captured, all images and all related location data, including associated GPS geo-tagging and date-time stamps, is uploaded to a central facility for storing in the one or more relational databases (0182); create and maintain an official database of persons served and/or considered victims (0138); medical issues such as triage processes, austere and other medical care… patient reception and processing, assessment of health and/or medical needs (0120)] 
	While the disclosure above teaches storing time-stamped data associated with providing medical treatment of persons served and/or considered victims in a manner in which it would be obvious that the data associated with patient reception and processing, assessment of health and/or medical needs and creating and maintaining a database of persons served and/or considered victims would comprise a check-in time and a check-out time, additionally, see also: [capturing check in information, storing check in information, and creating database records comprising check in information associated with assignments [assignments may be providing medical assistance] (0129): a check in and check out process (0132); each item of data is both geo-tagged and time-stamped at its source, and both the geo-tag and time-used and stored (0070); a unique identifier may be contained on data collection forms, such as a registration form; the unique identifier serves as the linking identifier relating various data relating to a particular person and/or location and/or event may be centrally provided; geo-tagging data, date-time stamp data and/or individual personal data may be combined (0072)]
	As such, the disclosure of Chung suggests that a user tasked with providing medical treatment for a person may incorporate the element of a check in and check out process with patient reception and processing, assessment of health and/or medical needs in order to create and maintain a database of persons served and/or considered victims. Additionally, Chung suggests when a person fills out registration information for an event, the person is linked to a unique identifier relating various data relating to a particular person and/or location. Providing medical treatment at the event comprises patient reception and processing, and each item of data (the arrival of the person in need of medical treatment, any treatment provided, and the completion of medical treatment) is both geo-tagged and time-stamped at its source, and both the geo-tag and time-stamp are maintained with that data wherever it may be used and stored. As such, the Examiner asserts the geo-tagged and date-time stamped data may be interpreted as a medical check-in time and a medical check-out time. However, in the interest of compact prosecution, Chung does not appear to explicitly recite recording a medical check-in time and a medical check-out time
	In summary, Chung teaches using a system comprising a server relational database, and using smartphone applications to perform functions, such as generating, 
	While Chung teaches generating reports associated with the event, including data associated with providing medical care, Chung does not appear to explicitly recite recording a medical check-in time and a medical check-out time, as discussed above.
	However, the Examiner introduces EventScotland to more specifically address the limitations, particularly with respect to the aspect of recording a medical check in time and a medical check out time in the context of the limitations. 
	EventScotland — which is directed to event management — discloses (while additional portions of the limitations and prior art are provided for context, the elements of the limitations in italics are what have not explicitly been taught or suggested by prior art):
	A real-time event management computer system....send real-time electronic communications of event management information during the event to users and to store the electronic communications in the database, and, 

	[an event plan may include a map which may feature service and utility points, including first aid/ambulance location (pdf pgs. 141-143); To ensure that you are able to successfully manage any insurance claims or defend any illegitimate claims, make sure that you put a process in place to record all incidents (pdf pg. 122); a process to record all incidents…gather key information such as details of any damage to property or persons, documentation relating to the injured person such as registration forms, a statement of any medical treatment offered/accepted/refused; contact details, etc. (pdf pgs.122-123); For every aspect of health and safety, you should have a procedure for reporting incidents and occurrences. Each incident or occurrence should be written down and described in full. Ensure staff and volunteers are well briefed on how to report any incident. Reports may take the form of: Accident/Injury; Incident; Lost Persons (pdf pg. 146; see also pdf pgs. 122-123); a process to record all incidents…gather key information such as details of any damage to property or persons, documentation relating to the injured person such as registration forms, a statement of any medical treatment offered/accepted/refused; contact details, etc. (pdf pgs.122-123)] This disclosure describes: an event plan comprising a map including first aid/ambulance locations [to provide medical treatment to injured persons], and describes putting a process in place to report and record all incidents to ensure you are able to successfully manage any insurance claims or defend any illegitimate claims, wherein the process to record all 
	record in the database a medical check-in time and a medical check-out time associated with an event participant associated with the event, 
	[a process to record all incidents…gather key information such as details of any damage to property or persons, documentation relating to the injured person such as registration forms, a statement of any medical treatment offered/accepted/refused; contact details, etc. (pdf pgs.122-123); For every aspect of health and safety, you should have a procedure for reporting incidents and occurrences. Each incident or occurrence should be written down and described in full. Ensure staff and volunteers are well briefed on how to report any incident. Reports may take the form of: Accident/Injury; Incident; Lost Persons (pdf pg. 146; see also pdf pgs. 122-123); Pro Forma Reports – reports that staff may be required to complete may comprise sign in/out sheets, accident reports, incident reports, etc. (pdf pg. 170)] The Examiner asserts it would be obvious to one of ordinary skill in the art that the disclosure as related to putting a process in place to report and record all incidents to ensure you are able to successfully manage any insurance claims or defend any illegitimate claims, wherein the process to record all incidents includes gathering key information such as details of any damage to property or persons, documentation relating to the injured person such as registration forms, a statement of any medical treatment offered/accepted/refused, ensuring that staff and volunteers are well briefed on how to report any incident, and that each incident should be written down and EventScotland discloses that reports that staff may be required to complete may comprise sign in/out sheets, accident reports, incident reports, etc. (i.e., reports may be generated for accidents and reports may comprise sign in/out sheets). The Examiner asserts the disclosure teaches or suggests record in the database a medical check-in time and a medical check-out time associated with an event participant associated with the event, particularly in view of the disclosure of Cheng as related to storing time-stamped data associated with providing medical treatment of persons served and/or considered victims.
	Additionally, EventScotland discloses:
	send a notice electronic communication to a predefined contact of a location and a status of the event participant under medical care at the event; and, 
	the emergency alert module is configured to receive electronic notice of an emergency condition at the event from a staff user, of the plurality of staff users, during the event, and, send an electronic communication to one or more staff users of the event of an emergency condition during the event.  
	[monitor health & safety at the event (pdf pg. 145); Supply all staff with easy-to-read laminated cards which feature the contact numbers of all key individuals involved in the running of the event along with radio channels (pdf pg. 149); distributing an Event Safety Memo to all those working the event to give specific and easy-to-follow incident reporting procedures (pdf pg. 145); site (or venue) plans for an event serve as a communication tool between everyone involved during the build-up and the live event. A copy of the plan should be given to all the managers, appropriate contractors and agencies working at the event for quick and easy reference…the map may feature service and utility points, including first aid/ambulance location (pdf pgs. 141-143); an event manual may comprise: contact details for each individual; roles and responsibilities of all key agencies; the physical layout of the event site; Method Statements on all operational and safety aspects of the event may include information on security provisions, and site facilities (such as medical provisions and lost persons), wherein site facilities are plotted on the site/venue plans; information on all aspects of communication such as basic information about site contacts (where to find people and how to get in touch on site); detail procedures for lost persons, medical emergencies, and any other emergency announcements; and Appendices for ancillary and support information that may be required for reference during the operation of the event, such as risk assessments, safety memos, staff briefing document, etc. (pdf pgs. 166-167)]
	As described by EventScotland, the event plan may comprise procedures to record all incidents, such as emergencies or accidents, wherein each incident or occurrence should be written down and described in full to gather key information such as details of any damage to property or persons, documentation relating to the injured person such as registration forms, a statement of any medical treatment offered/accepted/refused; contact details, etc. Reports that staff may be required to i.e., a report) may be carried out for each new risk (i.e., new data or conditions) to identify and minimize risks. The system may monitor the success of the plan prior, during, and after the event and communicate results of the event in the form of a risk assessment [report], wherein the risk assessment may account for risk factors associated with event location data, conditions, and crowd information, and may comprise statistical principles and statistics related to event location data, conditions, medical data, and demographic data in order to reduce or neutralize the level of risk associated with those who have a chance of being affected or harmed by any aspect of the event.
	Additionally, to provide supporting context as related to the plurality of different functions associated with the claim limitations, EventScotland discloses:
	assign a plurality of jobs associated with an event to a plurality of users […] and to store […] each job assignment associated with a user of the plurality of users, wherein the plurality of users comprises a plurality of a plurality of staff users, send an electronic communication of the job assignment to each user of the plurality of users,
	[Putting together the Event Action Plan is a straightforward task that involves listing key activities against a timeline and stating who will be responsible for delivering each element (pdf pg. 28); a chronological calendar of tasks leading up to the event…Use team meetings to update the plan and then make sure that all revisions are circulated to those who are working from the plan (pdf pg. 29); A roles and responsibilities chart… Make sure that meetings are minuted, agreed a paper trail for all decisions that have been agreed (pdf pg. 148); ensure all key staff have mobile phones (pdf pg. 149)]
	a plurality of users in a hierarchal organizational structure associated with the event 
	[As the event manager, you should act as the coordinator for all sub-groups and should feed all outcomes back to the event team and Steering Group/Board. The event team may comprise an event director, a plurality of group managers, a plurality of assistants, and crew… an organizational chart or staffing plan setting out the structure of your event team (pdf pg. 51; see also pdf pgs. 27, 29, 41, 47-49, 148)]
	record a job completion status in the database for each of the plurality of jobs in the database, and to update the job completion status based on job completion input received from a corresponding user, 
	[an Event Action Plan Template may include fields for information such as the activities required for an event, name of responsible party, and status of the activity (pdf pgs. 30-31)]
	send real-time electronic communications of event management information during the event to users and to 
	[ensure all agencies are effectively communicating with each other… (pdf pg. 141; see also pdf pg. 148); communicating results of the event/competition during the event; setting up a mailing list for people to receive the latest event news via email (pdf pg. 207)]	 
	the emergency alert module is configured to receive electronic notice of an emergency condition at the event from a staff user, of the plurality of staff users, during the event, and, send an electronic communication to one or more staff users of the event of an emergency condition during the event.  
	[the assistance of Emergency Services may be required during the operation of the event (pdf pg. 151); Emergency announcements (pdf pg. 158); Emergencies and Protocol – detail procedures for lost persons, medical emergencies, and any other emergency announcements (pdf pg. 167); ensure all agencies are effectively communicating with each other (pdf pg. 141); communicating results during the event…setting up a mailing list for people to receive the latest event news via email (pdf pg. 207); allocating a communication channel for different user groups, including an Emergency Channel (pdf pgs. 148, 167); communicating via information stands, printed material, stewards, screen messages and PA announcements in the event of an incident or emergency (pdf pg. 149)]
	In summary, EventScotland teaches event management comprising an Event Action Plan [event plan] listing key activities against a timeline and stating who will be responsible for delivering each element, wherein the event plan acts as a communication tool between everyone involved during the build-up to an event and during the event. The event plan may comprise a map, which may feature service and utility points, including first aid/ambulance location. An event manual may comprise: contact details for each individual; roles and responsibilities of all key agencies; information on all aspects of communication such as basic information about site contacts (where to find people and how to get in touch on site); detail procedures for lost persons, medical emergencies, and any other emergency announcements; and Appendices for ancillary and support information that may be required for reference i.e., gather key information such as details of any damage to property or persons, documentation relating to the injured person such as registration forms, a statement of any medical treatment offered/accepted/refused; contact details, etc.) to ensure all agencies are effectively communicating with each other, communicate results, incidents, and/or emergencies during the event, and to ensure that you are able to successfully manage any insurance claims or defend any illegitimate claims.
	EventScotland also teaches a plurality of reports, wherein reports that staff may be required to complete may comprise sign in/out sheets, accident reports, incident reports, etc. This suggests a procedure for reporting an incident of an accident or injury may incorporate the element of sign in/out sheets with accident reports to ensure each incident is written down and described in full to document times associated with the incident, such as the time the incident occurred, the time the person checked in and out of the first aid area, and any times associated with when medical treatment was offered/refused/accepted in order to ensure that you are able to successfully manage any insurance claims or defend any illegitimate claims.
	As related to the disclosure of Chung, EventScotland teaches creating an Event Action Plan to coordinate tasks and manage personnel prior to and during an event and providing the Event Action Plan to appropriate personnel prior to the event. Creating an Event Action Plan comprises creating detailed procedures for medical emergencies and etc. Including the element sign-in/sign-out sheets helps to document and report medical emergencies to ensure you are able to successfully manage any insurance claims or defend any illegitimate claims. 
	Chung teaches event management. EventScotland teaches event management.
	Applying the disclosure of EventScotland to Chung would simply result in incorporating the known elements of event management taught by EventScotland with the system and method for event management as taught by Chung with no change in 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: creating an Event Action Plan; creating detailed procedures for medical emergencies and any other emergency announcements, including detailed procedure for responding to, documenting, and reporting medical emergencies; a Pro Forma Report comprising a sign-in/sign-out sheet; an Accident/Injury Report; an Incident Report; generating reports and communicating results of the event, including collecting data from event attendees; reporting data associated with medical treatment for event attendees; evaluating research associated with event attendees; and applying statistical principles to the collected data (as taught by EventScotland) with the method and system for event management (as taught by Chung) to effectively document data associated with event management, identify risks associated with risk factors, reduce or neutralize the level of risk associated with those who have a chance of being affected or harmed by any aspect of the event, and ensure you are able to successfully manage any insurance claims or defend any illegitimate claims. 
	The functionalities of the elements in Chung and EventScotland do not interfere with each other in that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Chung and EventScotland do not interfere with each other, the 

	Regarding claim 16, The system of claim 15, 
	The combination of Chung and EventScotland teaches the limitations of claim 15.
	Chung further discloses:
	wherein the resource management module is configured to store in the database a plurality of elements associated with the event, 
	[data associated with tasks, including the provision of supplies, equipment, and inventories of supplies and equipment are accumulated and available in the relational databases (0160; see also 0173)]
	where the plurality of elements comprises an event name, 
	[The registration form typically includes a title section wherein the purpose of the form may be indicated (0096)] This suggests using the event name as the title section of the registration form, since the purpose of the registration form is to register for the event.
	an event date, registration timelines, and a number of participants.  
	[correlating registration data to date and time data and to one or more unique identifiers that are associated with particular participants, locations and/or events (0066); a unique identifier may be contained on data collection forms, such as a registration form; the unique identifier serves as the linking identifier relating various data relating to a particular person and/or location and/or event may be geo-tagging data, date-time stamp data and/or individual personal data may be combined (0072; see also 0125); generating a unique identifier from data relating to the location, situation, event and/or persons involved (0072); making registration data readily available in connected and traceable and related ways that facilitate management of whatever is being monitored and/or managed… changing conditions can affect the effectiveness of the program (0066); acquiring data relating to each registrant and associating the data and each registrant with a unique identifier; registering people during a given time period (0099, 0102); accounting for the number of participants (0064); Preferably each item of data is both geo-tagged and time-stamped at its source, and both the geo-tag and time-stamp are maintained with that data wherever it may be used and stored. Preferably, the unique identifier is likewise associated with and maintained with such data (0070)] This suggests storing an event date, storing registration timelines, and storing a number of participants.	
	EventScotland further discloses:
	where the plurality of elements comprises an event name, an event date,
	[An example template for an Event Action Plan comprises fields for the Event Name and Date of Event (pdf pg. 30; see also pdf pgs. 39, 160)]		 
	registration timelines, and 
	[the Event Action Plan details key project milestones and activity against a timeline (pdf pgs. 28-29 and Fig. 1.2 on pdf pgs. 30-31 illustrating a calendar comprising multiple activity milestones leading up to the event; see also pdf pgs. 17, 29, 41, 202)]
	a number of participants.  
	[quantitative data associated with an event includes numbers and percentages of attendance (pdf pg. 216; see also pdf pgs. 151 discussing Police and Medical Services presence being based on audience numbers)]
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed for claim 15 applies here, as well.

	Regarding claim 17, The system of claim 15, 
	The combination of Chung and EventScotland teaches the limitations of claim 15.
	Chung further discloses:
	wherein the status of a participant under medical care is a real time injury status or a health issue status.  
	[patient reception and processing, assessment of health and/or medical needs (0120); Communication is provided to victims and/or participants directly or to their representatives and/or contact person both to communicate data to the system database and to communicate status information (0104); the web-based database automatically generates and communicates action-driven requests, alerts and instructions to operating and field personnel, and to victims, participants and clients, via any and/or all available communications paths to the electronic devices of the involved operating and field personnel, and to victims, participants and clients to aid in assisting and reporting of relevant status data (0082)]

	Regarding claim 18, The system of claim 15, 
	The combination of Chung and EventScotland teaches the limitations of claim 15.
	Chung further discloses:
	wherein the inventory module is configured to receive and save to the database information concerning an inventory or the equipment required for the event.  
	[assigning and/or delivering electronic devices to regional and local facilities and deploying personnel with the electronic devices (0122; see also 0109, 0136, 0159); electronic devices may be recorded in an asset management database that may be interconnected with registration and management system and the databases thereof, thereby to advance efficiency, security, monitoring and/or accountability in operation (0122; see also 0104, 0160, 0162, 0173); In a property management application and/or a supply chain management application, RFID devices may be applied to items of property and may include sensors for monitoring those items, e.g., environmental conditions, GPS location, and the like (0214); a mixed system of barcode and RFID identification may be employed (0216); geo-tracking of the locations of personnel, electronic devices, and equipment (0176); All data captured, all images and all related location data, including associated GPS geo-tagging and date-time stamps, is uploaded to a central facility for storing in the one or more relational databases (0182)]
	Additionally, the discussion of the substantially similar limitation of claim 15 of, “track a location of the equipment for the event by receiving location information of the equipment from the user and storing the location information associated with the equipment in the database,” applies here, as well.

	Regarding claim 19, The system of claim 15, 
	The combination of Chung and EventScotland teaches the limitations of claim 15.
	Chung further discloses:
	wherein the inventory module is configured to track an inventory or equipment item for a duration of the event and 
	[In a property management application and/or a supply chain management application, RFID devices may be applied to items of property and may include sensors for monitoring those items, e.g., environmental conditions, GPS location, and the like (0214; see also 0109); a mixed system of barcode and RFID identification may be employed (0216); geo-tracking of the locations of personnel, electronic devices, and equipment (0176); All data captured, all images and all related location data, including associated GPS geo-tagging and date-time stamps, is uploaded to a central facility for storing in the one or more relational databases (0182; see also 0160, 0173, 0176)]
	communicate information concerning the inventory or equipment to one or more staff users via a mobile module.  
	[electronic devices may include mobile equipment, such as a smart phone (0091, 0093, 0111); electronic devices may use applications software for the coordination of tasks (0069, 0130); the unique identifier of electronic devices can be used in directing generated messages (0136); the provision of equipment may be documented…communicated to such personnel via electronic devices or other means (0162; see also 0173); automatically pushing data relating to necessary or desired action to personnel and or agencies responsible for the implementation and/or management of such activities. Such pushed data is preferably automatically communicated to the electronic devices 30 of the responsible personnel for their action and reporting of status and completion (0119; see also 0072, 0078, 0105, 0107)] This suggests sending electronic communication to a user via a mobile device, wherein the electronic communication may comprise information associated with the task of assigning equipment to users, reminders and instructions associated with the task, and the unique identifier associated with equipment assigned to users.
	
	Regarding claim 20, The system of claim 15, 
	The combination of Chung and EventScotland teaches the limitations of claim 15.
	Chung further discloses:
	wherein the emergency alert module is configured to send an electronic notification to an administrator user 
	[the web-based database automatically generates and communicates action-driven requests, alerts and instructions to operating and field personnel, and to victims, participants and clients, via any and/or all available communications paths to the electronic devices of the involved operating and field personnel, and to victims, participants and clients to aid in assisting and reporting of relevant status data (0082); Updating of data and provision of resources and actions is automatically coordinated in real time, thereby to speed response and improve the delivery of resources and services while reducing waste. The fully automated generation and delivery of "push" notifications to all appropriate responsible personnel and/or entities, e.g., via SMS, MMS, e-mail and/or telephone, can improve response quality and shorten response time (0104); all authenticated and/or verified data is pushed out (e.g., transmitted) to appropriate local, state and regional entities and/or systems for monitoring and action (0116)]
	in response to the receipt of the electronic notice of an emergency condition at the event from the staff user.  
	[data associated with an emergency may be captured and/or collected/entered by a user from an electronic device, such as a camera or cell phone, wherein the data is associated with a particular event, the location of the device, biometric identifying data captured by the device, and related data entered via a data entry device, e.g., personal identifying data comprising the identity and authority of the data collector or official, or the like (0092; see also 0089, 0095, 0106, 0191, Fig. 4, Fig. 6); all authenticated and/or verified data is pushed out (e.g., transmitted) to appropriate local, state and regional entities and/or systems for monitoring and action (0116)]
	As described by Chung, a user may provide data associated with an emergency via an electronic device, such as a cell phone, wherein the data is associated with a particular event and location, and wherein related data entered may include personal identifying data comprising the identity and authority of the data collector or official, or the like. As such, the related data comprising identity and authority of the data collector i.e., verify the collected data is from a staff user). All authenticated and/or verified data is pushed out (e.g., transmitted) to appropriate local, state and regional entities (which may include administrator users) and/or systems for monitoring and action. The web-based database automatically generates and communicates action-driven requests, alerts and instructions to operating personnel and field personnel (i.e. operating personnel may include administrator users and field personnel may include staff users) via any and/or all available communications paths to the electronic devices of the involved operating and field personnel to aid in assisting and reporting of relevant status data in real time to improve response quality and shorten response time.
	Additionally, EventScotland further discloses:
	wherein the emergency alert module is configured to send an electronic notification to an administrator user 
	[As the event manager, you should act as the coordinator for all sub-groups and should feed all outcomes back to the event team and Steering Group/Board. The event team may comprise an Event Director, an Event Manager, a plurality of group managers, a plurality of assistants, and crew (pdf pg. 51; see also pdf pgs. 27, 41, 47-48); monitor the success of the plan prior, during, and after the event (pdf pg. 209); Emergency announcements (pdf pg. 158); Emergencies and Protocol – detail procedures for lost persons, medical emergencies, and any other emergency announcements (pdf pgs. 166-167; see also pdf pgs. 13, 156, 158); communicating results during the event…setting up a mailing list for people to receive the latest event news via email (pdf pg. 207); allocating a communication channel for different user groups, including an Emergency Channel (pdf pgs. 148, 167); communicating via information stands, printed material, stewards, screen messages and PA announcements in the event of an incident or emergency (pdf pg. 149)]
	in response to the receipt of the electronic notice of an emergency condition at the event from the staff user.  
	[a joint-agency sub-group involving the event management may include emergency services, police, and other entities (pdf pg. 51); facilities & services may comprise first aid & emergency services, phone lines, internet connection, and a radio communications system (pdf pgs. 129, 202; see also pdf pgs. 143); the assistance of Emergency Services may be required during the operation of the event (pdf pg. 151); ensure all agencies are effectively communicating with each other (pdf pg. 141); For every aspect of health and safety, you should have a procedure for reporting incidents and occurrences. It should be clear in the Event Safety Memo, how and to whom individual incidents should be reported. Ensure staff and volunteers are well briefed on how to report any incident (pdf pg. 146; see also pdf pgs. 122, 148); an event manual may comprise: contact details for each individual; roles, and responsibilities of all key agencies; Method Statements on all operational and safety aspects of the event may include information on security provisions, and site facilities (such as medical provisions and lost persons); information on all aspects of communication such as basic information about site contacts (where to find people and how to get in touch on site); detail procedures for lost persons, medical emergencies, and any other emergency announcements (pdf pgs. 166-167; see also pdf pgs. 13, 156, 158, 189); contact information may include a name, a phone number, allocating a communication channel for different user groups, including an Emergency Channel (pdf pgs. 148, 167)]
	As described by EventScotland, event management may comprise a plurality of groups including event staff, volunteers, emergency services, police, and other entities, wherein different individuals may have different roles and responsibilities (i.e., event management may comprise administrator users and staff users). The event plan, which comprises an Event Safety Memo, may include a procedure for reporting incidents and occurrences and may also include information on all aspects of communication such as basic information about site contacts (where to find people and how to get in touch on site). The event plan may also include detailed procedures for medical emergencies and emergency announcements. Staff should be well briefed on how to report any incident, wherein how and to whom individual incidents should be reported should be clear. Communication channels for communicating during the event may include phone numbers, email addresses, or radio communication. The Event Manager should act as the coordinator for all sub-groups and should feed all outcomes back to the event team. As such, a staff user may report an incident to the Event Manager, (i.e., receiving electronic notice of an emergency condition from the staff user). The Event Manager may then send the electronic notice to an administrative user, such as the Event Director or the contact for the emergency services group. Detailed procedures for medical emergencies and any other emergency announcements for every aspect of health and safety ensure effective communication of announcements in the event of an incident or emergency during an event. 
EventScotland to Chung, a staff user may report an incident or emergency event via a mobile device, wherein related data is authenticated and/or verified to confirm the data is from a staff user. The authenticated and/or verified data may then be transmitted to the Event Manager (i.e. an administrative user) and/or systems for monitoring and action. The Event Manager may then send the electronic notice to an administrative user, such as the Event Director or the contact for the emergency services group, and the web-based database may automatically generate and communicate action-driven requests, alerts and instructions to operating personnel and field personnel (i.e. administrative users and staff users) via any and/or all available communications paths to the electronic devices of the involved operating and field personnel to ensure effective communication of announcements in the event of an incident or emergency during an event, aid in assisting and reporting of relevant status data in real time, improve response quality, and shorten response time.
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed for claim 15 applies here, as well.

	Regarding claim 21, The system of claim 15, 
	The combination of Chung and EventScotland teaches the limitations of claim 15.
	Chung further discloses:
	wherein the emergency alert module is configured to send an electronic communication to one or more participants in the event of an emergency condition during the event.  
	[the web-based database automatically generates and communicates action-driven requests, alerts and instructions to operating and field personnel, and to victims, participants and clients, via any and/or all available communications paths to the electronic devices of the involved operating and field personnel, and to victims, participants and clients to aid in assisting and reporting of relevant status data (0082; see also 0104, 0192 discussing real-time alerts of needs and/or situations or conditions that threaten health, life and/or property)]

	Regarding claim 23, The system of claim 15, 
	The combination of Chung and EventScotland teaches the limitations of claim 15.
	Chung further discloses:
	wherein the resource management module is configured to communicate meeting invitations to one or users of the plurality of users.  
	[tasks and/or actions can be automatically generated and communicated to ("pushed" out to) electronic devices, such as requests and/or reminders regarding the presence and/or absence of any group members and/or instructions regarding where and when to proceed or otherwise participate, and other messages that may be necessary or advisable in the situation (0192); the web-based database automatically generates and communicates action-driven requests, alerts and instructions to operating and field personnel, and to victims, participants and clients, via any and/or all available communications paths, e.g., SMS, MMS, E-mail, facsimile (fax) and/or computer-generated telephone calls, e.g., directly to electronic e.g., to the electronic devices 30 of the involved operating and field personnel, and to victims, participants and clients (0082)] A request regarding the presence of any group members and/or instructions regarding where and when to proceed or otherwise participate may be interpreted as a meeting invitation. As such, the disclosure teaches or suggests communicating meeting invitations to one or users of the plurality of users.
	Additionally, EventScotland further discloses:
	wherein the resource management module is configured to communicate meeting invitations to one or users of the plurality of users.   
	[The nature, size and structure of the event will have an influence on how many meetings you have but it is likely you will require to meet with: Your organization’s management team and temporary/part-time staff; Key external contractors; Your client (if you have one); Steering-group and management sub-groups; Funders and sponsors of the event (pdf pg. 225); the Event Action Plan may include key meetings – i.e. steering group or sub-committee meetings; (pdf pg. 29; see also Fig. 1.2 at pdf pg. 30 wherein a calendar communicates scheduled meetings); If appropriate to the nature of your event, you may wish to invite one or more people from the following agencies onto your Health and Safety Sub-Group: Police, Fire Brigade, Medical Services (pdf pg. 151); invite a senior supervisor to join the Health and Safety Sub-Group (pdf pg. 156); Use team meetings to update the plan and then make sure that all revisions are circulated to those who are working from the plan (pdf pg. 29)] This teaches or suggests inviting one or more users to meetings, wherein all revisions of the Event Action Plan are circulated to those working from the i.e., such as those on the steering-group or sub-groups), wherein the Event Action Plan comprises a calendar that communicates meeting invitations to different people in different groups. Representatives from Police, Fire Brigade, and Medical Services may be invited to join a sub-group, and, as such, would be invited to the sub-group meetings, and all revisions of the Event Action Plan, including the calendar indicating group meetings, would be circulated to them. As such, this teaches or suggests inviting one or more users to meetings and communicating meeting invitations to the users.
	The Examiner notes the limitations are recited in a manner in which the motivation and rationale discussed for claim 15 applies here, as well.

	Regarding claim 24, The system of claim 15, 
	The combination of Chung and EventScotland teaches the limitations of claim 15.
	wherein the resource management module is configured to store in the database a plurality of elements associated with the event, where the plurality of elements comprises an event name, an event date, registration timelines, and a number of participants; 
	The limitations above are taught by addressing the limitations of claim 16, which comprise wherein the resource management module is configured to store in the database a plurality of elements associated with the event, where the plurality of elements comprises an event name, an event date, registration timelines, and a number of participants.
	the status of a participant under medical care is a real time injury status or a health issue status; 
	The limitation above are taught by addressing the limitations of claim 17, which comprise wherein the status of a participant under medical care is a real time injury status or a health issue status.
	the emergency alert module is configured to send an electronic notification to an administrator user in response to the receipt of the electronic notice of an emergency condition at the event from the staff user; 
	The limitation above are taught by addressing the limitations of claim 20, which comprise wherein the emergency alert module is configured to send an electronic notification to an administrator user in response to the receipt of the electronic notice of an emergency condition at the event from the staff user.
	the emergency alert module is configured to send an electronic communication to one or more participants in the event of an emergency condition during the event; 
	The limitation above are taught by addressing the limitations of claim 21, which comprise wherein the emergency alert module is configured to send an electronic communication to one or more participants in the event of an emergency condition during the event..
	the resource management module is configured to communicate meeting invitations to users.
	The limitation above are taught by addressing the limitations of claim 23, which comprise wherein the resource management module is configured to communicate meeting invitations to one or users of the plurality of users.
.

Response to Arguments
	Applicant’s arguments on pages 6-21, filed on 7/19/21, have been fully considered but they are not persuasive. The Examiner notes claims 15 and 24 have been amended, claims 1-14 and 22 have been canceled, claims 16-21 and 23 have been previously presented, and claims 15-21 and 23-24 are pending. 	
	Applicant’s arguments are fully considered, but are unpersuasive.
	Specifically, Applicant argues:
	35 U.S.C. 112(b) Rejections:
	Applicant notes, on page 6, that claim 15 was rejected under 35 USC 112(b). Applicant notes, on age 6, that claim 15 has been amended so that the second reference to, "an event participant under medical care at the event," begins with "the" to refer to the previously received element, and argues that this resolves the 112(b) rejection. In view of the amended claims, the rejections under 35 USC 112(b) are withdrawn.	
	35 U.S.C. 112(a) Rejections:
	Applicant notes, on page 6, that claims 15, 22, and 24 were rejected under 35 USC 112(a) as failing to meet the written description requirement with respect to the limitation of generating a report of medical statistics associated with the event. Applicant notes the limitation has been removed and argues this resolves the rejection under 35 	
	35 U.S.C. 112(a) Rejections:
	Applicant notes, on page 6, that claims 15-24 were rejected under 35 USC 101 as being directed to an abstract idea without significantly more. 
	A. Mathematical Concepts
	Applicant notes, on page 6, that the limitation associated with generating a report of medical statistics were described by the Examiner as being directed to mathematical concepts. Applicant argues, that the limitation associated with generating a report of medical statistics has been removed in the amended claims, and the removal of this limitation overcomes this rejection. The Examiner respectfully disagrees. While the removal of the limitation associated with generating a report of medical statistics results in the abstract idea not comprising mathematical concepts, the rejection of the claims under 35 USC 101 as being directed to Certain Methods of Organizing Human Activity and Mental Processes still applies.
	B. Methods of Organizing Human Activity
	Applicant notes, on page 7, that the claims were described by the Examiner as being directed to methods of organizing human activity. 
	Applicant argues, on pages 7-8 (emphasis added):
	 Applicant disagrees as provided in the Amendment in Response to the Office Action of May 4, 2020, filed November 4, 2020. Here, claim 15 is directed to a computer system. A computer system is not an abstract idea. Instead, it comprises a server module comprising a database, a resource management module, an inventory module, a medical patient tracking module, and an emergency alert module. A database is not an abstract idea, nor are a resource management module, an inventory module, a medical patient tracking module, and an emergency alert module.
Further, claim 15 provides the resource management module is configured to assign a plurality of jobs associated with an event to a plurality of users in a hierarchal organizational structure associated with the event and to store in the database each job assignment associated with a user of the plurality of users. A computer system carrying out job assignments is not a "certain method of organizing human activity." 
	Further, the claim 15 provides an inventory module configured to send an equipment assignment electronic communication and to track a location of the equipment for an event. This is not a method of organizing human activity, instead it is a computer system that can track the location of equipment. This provides a technical improvement in computing.

	The Examiner notes Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The sub-groupings (i.e., Certain Methods of Organizing Human Activity and Mental Processes) encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings (See MPEP 2106.04). The instant claims comprise an abstract idea as related to similar to managing personal behavior or relationships or i.e., events) and following rules or instructions (i.e., assigning jobs, sending communications, recording/storing data, tracking a location of equipment by receiving location information from the user and storing the location information, recording a medical check-in time and check-out time associated with an event participant, sending communication to a predefined contact, receive notice of an emergency condition, and send notice of an emergency condition). 
	Moving to step two of the Alice framework, the Examiner notes implementation of an abstract idea via a computer does not elevate otherwise ineligible claim into patent-eligible improvement. See Alice, 134 S. Ct. at 2358. In this instance, the recited elements (i.e., a system comprising a server module comprising a database, a resource management module, an inventory module, a medical patient tracking module, and an emergency alert module) are all generic computer elements. Instructing one to “apply” an abstract idea and reciting no more than generic computer elements performing generic computer tasks does not make an abstract idea patent-eligible. See Alice, 134 S. Ct. at 2359-60 (holding patent in-eligible claims that “amount to nothing significantly more than an instruction to apply the abstract idea … using some unspecified, generic computer” and in which “each step does no more than require a generic computer to perform generic computer functions” (internal quotation marks, citation omitted)); Ultramercial, 772 F.3d at 716 (“Adding routine[,] additional steps … does not transform an otherwise abstract idea into patent-eligible subject matter.”); Bancorp, 687 F.3d at 1274, 1278 (appending generic computer components does not “salvage an otherwise patent-ineligible process”); CyberSource, 654 F.3d at 1375 (“[T]he incidental use of a  As such, in this instance, similar to Alice Corp., the claims amount to mere instructions to apply the abstract idea on a generic computer. See 134 S. Ct. at 2359-60, 110 USPQ2d at 1984. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone). As such, the elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself.
	Additionally, regarding Applicant’s arguments as related to, “A computer system is not an abstract idea...A database is not an abstract idea, nor are a resource management module, an inventory module, a medical patient tracking module, and an emergency alert module,” it should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
	Particularly regarding Applicant’s argument that the claims provide a technical improvement in computing (“claim 15 provides an inventory module configured to send an equipment assignment electronic communication and to track a location of the equipment for an event. This is not a method of organizing human activity, instead it is a computer system that can track the location of equipment. This provides a technical improvement in computing). The Examiner notes the referenced functions comprise send an equipment assignment electronic communication (i.e., send an electronic communication) and track a location of the equipment for an event, wherein the scope of the claimed function of, “track a location of the equipment for the event,” is not described as being performed via GPS or any technical computing means, but is defined as being performed by receiving location information of the equipment from the user and storing the location information associated with the equipment. The Examiner can find no support for any improvement in the functioning of a computing device or providing a technical improvement in computing. 
	Additionally, regarding Applicant’s argument that the claims provide a technical improvement in computing as related to Step 2A and Step 2B, Applicant continues, on 
	Like in Enfish, McRo, and VisualMemory, here claim 15 is directed to the technological improvement in computing. In particular, the claimed computer system as a whole recite at least a particular technical solution for real-time event management computer systems.
	Therefore, under step 2(A) of the USPTO section 101 guidance, claim 15 is not directed to an abstract idea. See MPEP 2106.04. Therefore claim 15 and the remaining depending claims are patent eligible.

	The Examiner respectfully disagrees. The Examiner notes that the claims at issue in Enfish were directed to improvements in computer-related technology in the form of specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) and the plain focus on the claims was an improvement to computer functionality itself (118 USPQ2d 1684 at 1692). The McRO court indicated that the incorporation of the particular claimed rules in computer animation "improved [the] existing technological process", rather than merely used the computer a "tool to automate conventional activity." 837 F.3d at 1314, 120 USPQ2d at 1102. The McRO court also noted that the claims at issue described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters and thus were not directed to an abstract idea. 837 F.3d at 1313, 120 USPQ2d at 1101. The claims at issue in Visual Memory recited a software-related invention focused on improving computer technology (an enhanced computer memory system). 867 F.3d 1253, 1254, 123 USPQ2d 1712, 1713 (Fed. Cir. 2017). However, as discussed above, in this instance, the recited elements (i.e., a system comprising a server module comprising a database, a resource management module, an inventory 
	The Examiner notes that the specification should disclose sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, and the claim itself must reflect the improvement in technology. See MPEP 2106.04(a). If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. See MPEP 2106.05(a). The Examiner notes merely using a computer to perform an abstract idea and the mere automation of a manual process may not be sufficient to show an improvement in computer functionality. See MPEP 2106.05(a). 
	Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite The system of the present invention shall be comprised of a server module and a mobile module. The server module of the present invention may be a web based application that provides for the hierarchal structuring of the event management; the collection, correlation and storage of information relating to participants, users and events; and the communication of all relevant information to participants, users and any specific recipients in real time. The mobile module may be any mobile device capable of communicating with the server/central database,” (0012), and describes the claimed invention as comprising software modules running in a distributed computing environment, such as a local area network or the internet (0013) which illustrates that the abstract idea is a computer-implemented abstract idea performed by a common computer and components performing generic functions. This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using generic computing components as tools to implement the abstract idea. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer i.e., by hand or by merely thinking). With respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and processing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claim does not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to manage certain methods of organizing human activity and mental processes) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

	However, as discussed above, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. 
	As such, the additional elements of claim 15 do not add anything significant to the abstract idea. The claim as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claim is not patent eligible.
	C. Mental Processes
	Applicant notes, on pages 9-10, that the claims were described by the Examiner as being directed to Mental Processes, wherein a person could perform all of the 
	Applicant disagrees that the features of the claims can be completed with pen and paper. Claim 15 is directed to a real-time event management computer system. Further, claim 15 provides "the resource management module is configured to ... send real-time electronic communications of event management information during the event to users and to store the electronic communications in the database." This cannot be done on paper. This limitation requires a real- time electronic communication. Pen and paper ignores the real-time electronic communication element of the claim. The claims require a computer system, a server module, and a database among other things. Such elements cannot be performed with pen and paper. The claims are not directed to a mental process.

	The Examiner respectfully disagrees. In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions, where the limitations are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating the abstract idea (i.e., assign a plurality of jobs associated with an event to a plurality of users in a hierarchal organizational structure associated with the event and store each job assignment associated with a user of the plurality of users, wherein the plurality of users comprises a plurality of a plurality of staff users, send a communication of the job assignment to each user of the plurality of users, record a job completion status for each of the plurality of jobs, and update the job completion status based on job completion input received from a corresponding user, send real-time communications of event management information during the event to users and store the communications, and, send reminder notices to one or more users, of the plurality of users, concerning one or more jobs, of the plurality of jobs, to be completed associated with the event; and, send an equipment assignment communication of an equipment assignment of an equipment to a user, of the plurality of users, for the eventU.S. Application No: 14/250,377 and store the equipment assignment associated with each user of the plurality of users, and track a location of the equipment for the event by receiving location information of the equipment from the user and storing the location information associated with the equipment; and, record a medical check-in time and a medical check-out time associated with an event participant associated with the event, receive and store medical information about an event participant under medical care at the event, send a notice communication to a predefined contact of a location and a status of the event participant under medical care at the event; and, receive notice of an emergency condition at the event from a staff user, of the plurality of staff users, during the event, and, send an communication to one or more staff users of the event of an emergency condition during the event). As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  The Examiner notes the aspect of the communication/notice/reminder being electronic is addressed as an additional element. 
	35 U.S.C. 103 Rejections:
	Applicant notes, on page 11, that claims	15-21 and 23 were rejected under 35 USC 103 as allegedly being unpatentable over Chung (U.S. Pat App Pub 20140205155) in view of non-patent literature "Events Management - a practical guide - A reference for event planning and production in Scotland" (EventScotland).
	A. Inventory Module of claim 15

	Claim 15 provides "the inventory module is configured to send an equipment assignment electronic communication of an equipment assignment of an equipment to a user, of the plurality of users, for the event and to store the equipment assignment associated with each user of the plurality of users in the database." The cited art fails to disclose or make obvious this feature.
	
	Applicant continues, on pages 11-14, by arguing that the disclosure of Chung does not disclose the claimed feature, there is no disclosure here of the inventory module configured to send an equipment assignment electronic communication of an equipment assignment of an equipment to a user, there is no mention of an inventory module configured to send an equipment assignment electronic communication of an equipment assignment of an equipment to a user, there is no disclosure of an inventory module configured to send an equipment assignment electronic communication of an equipment assignment of an equipment to a user, and Applicant concludes, on page 14, by arguing:
	As a result, Chung does not disclose or render obvious the feature of the inventory module configured to send an equipment assignment electronic communication of an equipment assignment of an equipment to a user, of the plurality of users, for the event, as claimed in claim 15. As the cited art lacks all of the elements of claim 15, claim 15 is not obvious in view of the cited art.

	The Examiner respectfully disagrees. 
	Regarding Applicant’s arguments that portions of prior art referenced by Applicant do not teach or suggest the limitations, the Examiner notes the claims are interpreted under the broadest reasonable interpretation, wherein the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art (See MPEP 2111). Additionally, the Examiner notes the Claim Interpretation and the disclosure of the specification and claim 15, and subsequent dependent claims, are directed to a computer system comprising a plurality of modules configured to perform functions (i.e., a server module, a resource management module, an inventory module, a medical patient tracking module, an emergency alert module, and a mobile module). The modifiers applied as labels for the modules may be intended to convey meaning to the human reader, but the labels do not establish a functional relationship. The labels applied to the modules are given little, if any, patentable weight, and the labels add little, if anything, to the claimed acts or steps. Thus, the labels applied to the modules do not serve to distinguish the claimed invention over prior art that teaches executable instructions to perform the claimed functions (See MPEP 2111.02, MPEP 2111.04, MPEP 2111.05, MPEP 2114). Any differences related to merely the meaning and information conveyed through labels (i.e., the descriptive term applied to the modules) which do not explicitly alter or impact the steps of the method does not distinguish the claimed invention from the prior art in terms of patentability. Additionally, the Examiner notes the specification describes the system as comprising software modules running in a distributed computing environment, such as a local area network or the internet (0013). The Examiner asserts that prior art teaching executable instructions configured to perform the claimed functions satisfies the breadth of the claims, regardless of whether or not the label associated with an element configured to execute system functions is recited in the prior art as comprising the same label as recited in the instant claims. 

	Particularly regarding:
	"the inventory module is configured to send an equipment assignment electronic communication of an equipment assignment of an equipment to a user, of the plurality of users, for the event and to store the equipment assignment associated with each user of the plurality of users in the database," 
	While Applicant is referred to the rejections under 35 USC 103, above, for a complete discussion, the Examiner notes Chung — which is directed to event management — discloses:
	[the application software includes one or more operational modules that provide functionality and one or more situation modules that provide data relating to particular types and kinds of situations and/or events. Such situation modules may be configured as relational data bases that are pre-programmed for particular situations and events (e.g., as templates, look-up tables, and/or shells) and/or are programmable for particular situations and/or events, or are a combination thereof (0079; see also 0080, 0164-0167, 0169, 0172, 0173, 0177); an event may include an emergency and/or disaster event...wherein sites, buildings, facilities, damage conditions, supplies, personnel, persons located, persons evacuated, persons injured and/or killed, medical and security resources, and the locations thereof, are desired to be registered, monitored, tracked and managed... an event may include wherein visitors, pilgrims, groups thereof, persons arriving and departing, sites, included events, supplies, personnel, medical and security resources, and the locations thereof, are desired to be registered, monitored, tracked and managed (0003)] This describes an event management system and method comprising a plurality of operational modules for registering, monitoring, and tracking visitors at an event, injured persons, event personnel, supplies, and medical resources.
	Chung further discloses:
	[supplies...are desired to be registered, monitored, tracked and managed (0003); Updating of data and provision of resources and actions is automatically coordinated in real time, thereby to speed response and improve the delivery of resources and services while reducing waste. The fully automated generation and delivery of "push" notifications to all appropriate responsible personnel and/or entities, e.g., via SMS, MMS, e-mail and/or telephone, can improve response quality and shorten response time (0104; see also 0069, 0119, 0130, 0136); data associated with tasks, including the provision of supplies, equipment, and inventories of supplies and equipment are accumulated and available in the relational databases (0160; see also 0140, 0173); End to end detailed tracking of all reported data and responses, including of documentation do results, also can improve performance and efficiency, and can reduce waste. And appropriate and relatively wide role-based access to database data, status and responses, with appropriate privacy and security controls, helps to mobilize resources quickly and efficiently and to allow widest appropriate participation by involved persons, entities and the public in supporting and participating in the assistance and relief efforts (0104)] This clearly describes registering, monitoring, and tracking supplies and equipment in the context of provisioning supplies and equipment.
	Additionally, Chung provides a detailed discussion associated with the provision of supplies and resources:
	[generate tasks and actions via the dispatching of personnel, supplies, and/or equipment and communicate such tasks and actions to the appropriate personnel (0182; see also 0109, 0135); any appropriate tasks, actions and/or supplies may be ordered and dispatched, and/or reminders and other follow up instructions may be sent via SMS, MMS, e-mail and/or telephone…Updating of data and provision of resources and actions is automatically coordinated in real time, thereby to speed response and improve the delivery of resources and services while reducing waste (0176; see also 0104, 0136, 0159, 0162, 0173); the provision of equipment may be documented and preferably includes utilizing the electronic device to capture geo-tagging data of persons receiving equipment and other data useful for updating previously captured data relating to the person(s) involved. Such updating is communicated to such personnel via electronic devices or other means (0162; see also 0173)] The Examiner interprets the dispatching/provisioning of supplies and/or equipment and communicating such actions to the appropriate personnel as the assignment of resources to users and communicating the assignment to users via electronic devices.


	Applicant argues, on page 14:
	Claim 15 provides, "the medical patient tracking module is configured to... send a notice electronic communication to a predefined contact of a location and a status of the event participant under medical care at the event." The cited art fails to disclose or render obvious this feature.

	Applicant continues, on pages 14-16, by arguing that the disclosure of Chung does not disclose or render obvious the feature of the medical patient tracking module is configured to send a notice electronic communication to a predefined contact of a location and a status of the event participant under medical care at the event, and argues, on pages 16-17, that EventScotland does not disclose this element and therefore, EventScotland does not disclose or render obvious the claimed computer system. Applicant concludes, on page 17, by arguing:
	The cited art lacks all of the elements of claim 15. And, claim 15 is not obvious in view of the cited art.

	The Examiner does not agree with Applicant’s interpretation of what the disclosure fails to teach or suggest. Regarding Applicant’s arguments that portions of prior art referenced by Applicant do not teach or suggest the limitations, the Examiner notes the claims are interpreted under the broadest reasonable interpretation. The discussion above applies here, as well. As discussed above, Chung describes an event management system and method comprising a plurality of operational modules for registering, monitoring, and tracking visitors at an event, injured persons, event personnel, supplies, and medical resources (0003).

	Particularly regarding:
	send a notice electronic communication to a predefined contact of a location and a status of an event participant under medical care at the event
	The Examiner notes, “a predefined contact,” may comprise contacts associated with an event participant, such as registration information indicating emergency contact information, family members, or persons in the group with which the event participant is attending the event (i.e., sending electronic communication to contacts based on registration information, wherein the communication includes a location and status of the event participant under the care of event personnel, or, “a predefined contact,” may also comprise event personnel or event staff (i.e., sending electronic communication to event personnel tasked with providing aid or medical assistance, wherein the communication includes a location and status of the event participant requiring aid or medical assistance).
	While Chung describes an example in the context of a lost person at an event: As reports of lost or separated persons are made, e.g., via a kiosk or smart device, data therefor is automatically communicated to the central computer database which then monitors locations of RFID devices RB as reported by RFID readers RBR to identify the person reported missing, and to generate follow up notifications, e.g., "push" notifications, to the smart phone for the lost person's family or group, assist in re-uniting individuals with their family or group members (0198; see also Fig. 13 example of electronic communication sent to a group member informing them of medical emergencies and communicating a person’s status as being lost and directing them to a location); Communication is provided to victims and/or participants directly or to their representatives and/or contact person both to communicate data to the system database and to communicate status information (0104; see also 0092 discussing capturing date and time information and identifying data of a patient associated with a particular event); alerts regarding lost or separated group members and instructions as to where and when to find such person, safety checks, requests and/or reminders regarding the presence and/or absence of any group members and/or instructions regarding where and when to proceed or otherwise participate, and other messages that may be necessary or advisable in the situation (0192), wherein the lost person may be interpreted as being under the care of event staff and the family or group members may be interpreted as a predefined contact, Chung further provides the further disclosure:
	[an event may include an emergency and/or disaster event...wherein sites, buildings, facilities, damage conditions, supplies, personnel, persons located, persons evacuated, persons injured and/or killed, medical and security resources, and the locations thereof, are desired to be registered, monitored, tracked and managed... an event may include a large crowd event...wherein visitors...supplies, personnel, medical and security resources, and the locations thereof, are desired to be registered, monitored, tracked and managed (0003); provide notifications of such follow up actions and/or follow up events to the personnel involved in responding locations, situations and/or events, or to the particular persons involved, so that required and/or desired follow up can and does occur (0080); the web-based database automatically generates and communicates action-driven requests, alerts and instructions to operating and field personnel, and to victims, participants and clients, via any and/or all available communications paths to the electronic devices of the involved operating and field personnel, and to victims, participants and clients to aid in assisting and reporting of relevant status data (0082); instructions regarding where and when to proceed or otherwise participate, and other messages that may be necessary or advisable in the situation (0192)] Chung describes registering, monitoring, tracking, and managing visitors injured at an event as well as personnel and medical resources. As described by Chung, field personnel may be interpreted as medical resources involved in providing aid and assistance to injured persons at an event (i.e., a predefined contact involved in providing aid and assistance to injured persons at an event). An injured person may be registered, and electronic notification of the status and location of an injured person may be provided to the personnel involved in responding to an injured person at a particular location so that required and/or desired follow up can and does occur (i.e., send a notice electronic communication to a predefined contact of a location and a status of the event participant under medical care at the event).
	Additionally, the Examiner notes EventScotland further discloses:
	send a notice electronic communication to a predefined contact of a location and a status of an event participant under medical care at the event
	[an event plan may include a map which may feature service and utility points, including first aid/ambulance location (pdf pgs. 141-143); To ensure that you are able to successfully manage any insurance claims or defend any illegitimate claims, make sure that you put a process in place to record all incidents (pdf pg. 122); a process to record all incidents…gather key information such as details of any damage to property or persons, documentation relating to the injured person such as registration forms, a statement of any medical treatment offered/accepted/refused; contact details, etc. (pdf pgs.122-123); For every aspect of health and safety, you should have a procedure for reporting incidents and occurrences. Each incident or occurrence should be written down and described in full. Ensure staff and volunteers are well briefed on how to report any incident. Reports may take the form of: Accident/Injury; Incident; Lost Persons (pdf pg. 146; see also pdf pgs. 122-123); a process to record all incidents…gather key information such as details of any damage to property or persons, documentation relating to the injured person such as registration forms, a statement of any medical treatment offered/accepted/refused; contact details, etc. (pdf pgs.122-123)] This disclosure is clearly related to a status of an event participant under medical care at the event.
	EventScotland further discloses:
	[monitor health & safety at the event (pdf pg. 145); Supply all staff with easy-to-read laminated cards which feature the contact numbers of all key individuals involved in the running of the event along with radio channels (pdf pg. 149); distributing an Event Safety Memo to all those working the event to give specific and easy-to-follow advice to highlight particular safety aspects they should be aware of such as incident or incident reporting procedures (pdf pg. 145); site (or venue) plans for an event serve as a communication tool between everyone involved during the build-up and the live event. A copy of the plan should be given to all the managers, appropriate contractors and agencies working at the event for quick and easy reference…the map may feature service and utility points, including first aid/ambulance location (pdf pgs. 141-143); an event manual may comprise: contact details for each individual; roles and responsibilities of all key agencies; the physical layout of the event site; Method Statements on all operational and safety aspects of the event may include information on security provisions, and site facilities (such as medical provisions and lost persons), wherein site facilities are plotted on the site/venue plans; information on all aspects of communication such as basic information about site contacts (where to find people and how to get in touch on site); detail procedures for lost persons, medical emergencies, and any other emergency announcements; and Appendices for ancillary and support information that may be required for reference during the operation of the event, such as risk assessments, safety memos, staff briefing document, etc. (pdf pgs. 166-167)] The Examiner interprets contact numbers of all key individuals involved in the running of the event as predefined contacts, wherein key individuals may comprise contractors and agencies working at the event to provide aid and medical assistance. As described by EventScotland, site (or venue) plans for an event serve as a communication tool between everyone involved during the build-up and the live event, wherein a person at an event lost or in need of medical assistance at an event may be processed at a first aid/ambulance location, wherein first aid/ambulance locations may be indicated on a map associated with the  Contractors and agencies working at the event to provide aid and medical assistance may be interpreted as key individuals involved in the running of the event. Event staff may utilize easy-to-read laminated cards which feature the contact numbers of all key individuals involved in the running of the event, wherein contact may be via radio channels or user devices, wherein event staff may report incidents and details of injured persons. As described by EventScotland, event staff at different first aid/ambulance locations may process event visitors who are lost or in need of aid or medical assistance to gather and record key information relating to the lost or injured person, and then contact key individuals, such as contractors and agencies working at the event to provide aid and medical assistance, via radio or user device, wherein the event staff may provide information associated with the event visitors who are lost or in need of aid or medical assistance such as the status of the individual and the location of the first aid/ambulance location so that the appropriate personnel may be dispatched to the appropriate location.
	
	C. The Emergency Module. 
	Applicant argues, on page 17:
	Claim 15 provides, "the emergency alert module is configured to receive electronic notice of an emergency condition at the event from a staff user... during the event..." The cited art does not disclose or render obvious this element.

	Applicant continues, on pages 17-18, by arguing that the disclosure of Chung does not disclose a module configured to receive electronic notice of an emergency condition at the event from a staff user... during the event," and Applicant concludes by arguing, on page 18:

	
	The Examiner does not agree with Applicant’s interpretation of what the disclosure fails to teach or suggest. Regarding Applicant’s arguments that portions of prior art referenced by Applicant do not teach or suggest the limitations, the Examiner notes the claims are interpreted under the broadest reasonable interpretation. 
	The discussion above applies here, as well.
	An emergency condition at the event may comprise an event participant or event visitor being injured or requiring aid or medical care. Additionally, a lost person, such as a child or elderly person, may be interpreted as an emergency condition. As such, the discussion above as related to Applicant’s arguments regarding, B. Notice electronic communication and the medical patient tracking module of claim 15, and, “the medical patient tracking module is configured to... send a notice electronic communication to a predefined contact of a location and a status of the event participant under medical care at the event," Applies here, as well.
	Additionally and alternatively, Chung further discloses:
	[the web-based database automatically generates and communicates action-driven requests, alerts and instructions to operating and field personnel, and to victims, participants and clients, via any and/or all available communications paths to the electronic devices of the involved operating and field personnel, and to victims, participants and clients to aid in assisting and reporting of relevant status data (0082); Communication is provided to victims and/or participants directly or to their representatives and/or contact person both to communicate data to the system to communicate status information (0104; see also 0092 discussing capturing date and time information and identifying data of a patient associated with a particular event); alerts regarding present or dangerous conditions...alerts regarding lost or separated group members and instructions as to where and when to find such person...instructions regarding where and when to proceed or otherwise participate, and other messages that may be necessary or advisable in the situation (0192); real-time alerts of needs and/or situations or conditions that threaten health, life and/or property (0104); information may be released via one or more web servers to one or more public web sites where it is disclosed and available to the public, e.g., via the Internet, communication networks, wireless devices, and the like (0073)] As described by Cheng, personnel may use the system during an event, wherein the event may include an emergency, wherein sites, buildings, facilities, damage conditions, supplies, personnel, persons located, persons evacuated, persons injured and/or killed, medical and security resources, and the locations thereof, are desired to be registered, monitored, tracked and managed (0003). Additionally, the Examiner notes the Claim Interpretation and the disclosure of the specification and claims, as originally filed, discussed on page 11 of the Office Action dated 11/19/21, and on pgs. 48-49 of the Office Action dated 5/4/20, applies here, as well. An emergency condition at the event may comprise an injury to an event participant, such as the event participant requiring medical care. As such, the disclosure of prior art as related to the limitation of, “receive and store in the database medical information about an event participant under medical care at the event,” applies here, as well (i.e., a staff user may provide notice of an injury to an event participant during an event or medical treatment 
	Particularly regarding:
	"the emergency alert module is configured to receive electronic notice of an emergency condition at the event from a staff user... during the event..."
	The Examiner notes the Claim Interpretation and the disclosure of the specification and claims, as originally filed, discussed on page 11 of the Office Action dated 11/19/21, and on pgs. 48-49 of the Office Action dated 5/4/20, applies here, as well. An emergency condition at the event may comprise an event participant or event visitor being injured or requiring aid or medical care. Additionally, a lost person, such as a child or elderly person, may be interpreted as an emergency condition. The discussion above applies here, as well.
	As discussed above, Chung describes an event management system and method comprising a plurality of operational modules for registering, monitoring, and tracking visitors at an event, injured persons, event personnel, supplies, and medical resources (0003).

	D. Medical check-out time and the medical patient tracking module
	Applicant argues, on page 18:
	Claim 15 provides "the medical patient tracking module is configured to record in the database a medical check-in time and a medical check-out time associated with an event participant associated with the event...." The cited art does not disclose or render obvious this element. 





	Applicant continues, on pages 20-21, by arguing that EventScottland does not disclose the receipt of a medical check-in time or a medical check-out time, by arguing the Examiner's rationale for making this obviousness rejection is not valid, by arguing the prima facie case of obviousness has not been established, and concludes by arguing, on page 21:
	Neither Chung nor EventScotland disclose or render obvious the feature that the medical patient tracking module is configured to record in the database a medical check-in time and a medical check-out time associated with an event participant associated with the event, as claimed in claim 15. 
	
	The Examiner does not agree with Applicant’s interpretation of what the disclosure fails to teach or suggest. Regarding Applicant’s arguments that portions of prior art referenced by Applicant do not teach or suggest the limitations, the Examiner notes the claims are interpreted under the broadest reasonable interpretation. 
	The discussion above applies here, as well.

	"the medical patient tracking module is configured to record in the database a medical check-in time and a medical check-out time associated with an event participant associated with the event...."
	Chung further discloses: 
	[registration of individual people, actions [providing medical treatment], and/or sites is performed by capturing an image and a geotagged location thereof using an electronic device, wherein the image may be date-time stamped (0179); All data captured, all images and all related location data, including associated GPS geo-tagging and date-time stamps, is uploaded to a central facility for storing in the one or more relational databases (0182); create and maintain an official database of persons served and/or considered victims (0138); medical issues such as triage processes, austere and other medical care… patient reception and processing, assessment of health and/or medical needs (0120)] 
	While the disclosure above teaches storing time-stamped data associated with providing medical treatment of persons served and/or considered victims in a manner in which it would be obvious that the data associated with patient reception and processing, assessment of health and/or medical needs and creating and maintaining a database of persons served and/or considered victims would comprise a check-in time and a check-out time, additionally, see also: [capturing check in information, storing check in information, and creating database records comprising check in information associated with assignments [assignments may be providing medical assistance] (0129): a check in and check out process (0132); each item of data is both geo-tagged and time-stamped at its source, and both the geo-tag and time-stamp are maintained with that data wherever it may be used and stored (0070); a unique identifier may be contained on data collection forms, such as a registration form; the unique identifier serves as the linking identifier relating various data relating to a particular person and/or location and/or event may be centrally provided; geo-tagging data, date-time stamp data and/or individual personal data may be combined (0072)]
	As such, the disclosure of Chung suggests that a user tasked with providing medical treatment for a person may incorporate the element of a check in and check out process with patient reception and processing, assessment of health and/or medical needs in order to create and maintain a database of persons served and/or considered victims. Additionally, Chung suggests when a person fills out registration information for an event, the person is linked to a unique identifier relating various data relating to a particular person and/or location. Providing medical treatment at the event comprises patient reception and processing, and each item of data (the arrival of the person in need of medical treatment, any treatment provided, and the completion of medical treatment) is both geo-tagged and time-stamped at its source, and both the geo-tag and time-stamp are maintained with that data wherever it may be used and stored. As such, the Examiner asserts the geo-tagged and date-time stamped data may be interpreted as a medical check-in time and a medical check-out time. However, in the interest of compact prosecution, Chung does not appear to explicitly recite recording a medical check-in time and a medical check-out time
Chung teaches using a system comprising a server relational database, and using smartphone applications to perform functions, such as generating, managing, coordinating, and communicating tasks to field personnel and monitoring the status. A task may be to provide medical treatment, provision equipment and supplies, or any other required action. Messages, reminders, and data relating to tasks may be automatically pushed to field personnel responsible for their action and reporting of status and completion. The organizational structure associated with an event may include vertical and horizontal organizational and communication connections. Data relating to task assignment data and task status is accumulated and available in the relational database, and a complete listing of all actions and their respective status is displayable. Updating of data and actions is automatically coordinated in real-time. End to end detailed tracking of all reported data and responses, including of documentation do results, also can improve performance and efficiency, and can reduce waste. Tasks may be documented, wherein the electronic device may be utilized to capture geo-tagging data and date-time stamp data associated with tasks, such as persons receiving equipment or receiving medical treatment. Unique identifiers may be associated with equipment and people at the event. The system may create and maintain an official database of persons served and/or considered victims to store data such as medical issues, medical care, patient reception and processing, assessment of health and/or medical needs, as well as any related task data. Alerts associated with persons requiring assistance may be sent to the person’s family or group, and instructions as to where and when to find such person may be provided to quickly and efficiently assist in re-uniting individuals with their family or group members. Communication is provided to 
	While Chung teaches generating reports associated with the event, including data associated with providing medical care, Chung does not appear to explicitly recite recording a medical check-in time and a medical check-out time, as discussed above.
	However, the Examiner introduces EventScotland to more specifically address the limitations, particularly with respect to the aspect of recording a medical check in time and a medical check out time in the context of the limitations. 
	EventScotland — which is directed to event management — discloses (while additional portions of the limitations and prior art are provided for context, the elements of the limitations in italics are what have not explicitly been taught or suggested by prior art):
	record in the database a medical check-in time and a medical check-out time associated with an event participant associated with the event, 
	[a process to record all incidents…gather key information such as details of any damage to property or persons, documentation relating to the injured person registration forms, a statement of any medical treatment offered/accepted/refused; contact details, etc. (pdf pgs.122-123); For every aspect of health and safety, you should have a procedure for reporting incidents and occurrences. Each incident or occurrence should be written down and described in full. Ensure staff and volunteers are well briefed on how to report any incident. Reports may take the form of: Accident/Injury; Incident; Lost Persons (pdf pg. 146; see also pdf pgs. 122-123); Pro Forma Reports – reports that staff may be required to complete may comprise sign in/out sheets, accident reports, incident reports, etc. (pdf pg. 170)] The Examiner asserts it would be obvious to one of ordinary skill in the art that the disclosure as related to putting a process in place to report and record all incidents to ensure you are able to successfully manage any insurance claims or defend any illegitimate claims, wherein the process to record all incidents includes gathering key information such as details of any damage to property or persons, documentation relating to the injured person such as registration forms, a statement of any medical treatment offered/accepted/refused, ensuring that staff and volunteers are well briefed on how to report any incident, and that each incident should be written down and described in full may be interpreted as comprising recording a medical check-in time and a medical check-out time associated with an event participant associated with the event. Additionally, in discussing a procedure for reporting incidents and occurrences and ensuring staff and volunteers are well briefed on how to report any incident, EventScotland discloses that reports that staff may be required to complete may comprise sign in/out sheets, accident reports, incident reports, etc. (i.e., reports may be generated for accidents and reports may comprise sign in/out sheets). The Examiner record in the database a medical check-in time and a medical check-out time associated with an event participant associated with the event, particularly in view of the disclosure of Cheng as related to storing time-stamped data associated with providing medical treatment of persons served and/or considered victims.
	record in the database a medical check-in time and a medical check-out time associated with an event participant associated with the event, 
	[a process to record all incidents…gather key information such as details of any damage to property or persons, documentation relating to the injured person such as registration forms, a statement of any medical treatment offered/accepted/refused; contact details, etc. (pdf pgs.122-123); For every aspect of health and safety, you should have a procedure for reporting incidents and occurrences. Each incident or occurrence should be written down and described in full. Ensure staff and volunteers are well briefed on how to report any incident. Reports may take the form of: Accident/Injury; Incident; Lost Persons (pdf pg. 146; see also pdf pgs. 122-123); Pro Forma Reports – reports that staff may be required to complete may comprise sign in/out sheets, accident reports, incident reports, etc. (pdf pg. 170)] The Examiner asserts it would be obvious to one of ordinary skill in the art that the disclosure as related to putting a process in place to report and record all incidents to ensure you are able to successfully manage any insurance claims or defend any illegitimate claims, wherein the process to record all incidents includes gathering key information such as details of any damage to property or persons, documentation relating to the injured person such as registration forms, a statement of any medical EventScotland discloses that reports that staff may be required to complete may comprise sign in/out sheets, accident reports, incident reports, etc. (i.e., reports may be generated for accidents and reports may comprise sign in/out sheets). The Examiner asserts the disclosure teaches or suggests record in the database a medical check-in time and a medical check-out time associated with an event participant associated with the event, particularly in view of the disclosure of Cheng as related to storing time-stamped data associated with providing medical treatment of persons served and/or considered victims.
	In summary, EventScotland teaches event management comprising an Event Action Plan [event plan] listing key activities against a timeline and stating who will be responsible for delivering each element, wherein the event plan acts as a communication tool between everyone involved during the build-up to an event and during the event. The event plan may comprise a map, which may feature service and utility points, including first aid/ambulance location. An event manual may comprise: contact details for each individual; roles and responsibilities of all key agencies; information on all aspects of communication such as basic information about site contacts (where to find people and how to get in touch on site); detail procedures for i.e., gather key information such as details of any damage to property or persons, documentation relating to the injured person such as registration forms, a statement of any medical treatment offered/accepted/refused; contact details, etc.) to ensure all agencies are effectively communicating with each other, communicate results, incidents, and/or emergencies during the event, and to ensure that you are able to successfully manage any insurance claims or defend any illegitimate claims.
	EventScotland also teaches a plurality of reports, wherein reports that staff may be required to complete may comprise sign in/out sheets, accident reports, incident reports, etc. This suggests a procedure for reporting an incident of an accident or injury may incorporate the element of sign in/out sheets with accident reports to ensure each incident is written down and described in full to document times associated with the incident, such as the time the incident occurred, the time the person checked in and out of the first aid area, and any times associated with when medical treatment was offered/refused/accepted in order to ensure that you are able to successfully manage any insurance claims or defend any illegitimate claims.
	As related to the disclosure of Chung, EventScotland teaches creating an Event Action Plan to coordinate tasks and manage personnel prior to and during an event and etc. Including the element sign-in/sign-out sheets helps to document and report medical emergencies to ensure you are able to successfully manage any insurance claims or defend any illegitimate claims. 
	Chung teaches event management. EventScotland teaches event management.
	Applying the disclosure of EventScotland to Chung would simply result in incorporating the known elements of event management taught by EventScotland with Chung with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: creating an Event Action Plan; creating detailed procedures for medical emergencies and any other emergency announcements, including detailed procedure for responding to, documenting, and reporting medical emergencies; a Pro Forma Report comprising a sign-in/sign-out sheet; an Accident/Injury Report; an Incident Report; generating reports and communicating results of the event, including collecting data from event attendees; reporting data associated with medical treatment for event attendees; evaluating research associated with event attendees; and applying statistical principles to the collected data (as taught by EventScotland) with the method and system for event management (as taught by Chung) to effectively document data associated with event management, identify risks associated with risk factors, reduce or neutralize the level of risk associated with those who have a chance of being affected or harmed by any aspect of the event, and ensure you are able to successfully manage any insurance claims or defend any illegitimate claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689